• WHITING, P. J.
(dissenting). I am unable to concur in the. foregoing .decision. This action was brought iby principles to recover certain .money which they had paid to their agent as part compensation for such agent’s services, and to have canceled a note given to such agent as further compensation for such services. Their claim is that, after the payment had been made and the note given, they learned that their agent had been unfaithful to the trust imposed in him.. This action is ini no sense one to recover damages resulting from: the breach, of such trust, though its rulings upon evidence and! its findings disclose that the trial court permitted the cause to be tried exactly as though it were such an action. It needs no citation of authorities: to sustain the proposition that an agent is entitled to .compensation, for services performed, in the honest discharge of his- .trust, and1 this regardless of whether or not his services have resulted! in profit to his prin*23cipal; Likewise it need's no citation of authorities to sustain the proposition that no agent is entitled to compensation where he has 'been unfaithful to his trust, even though, out of the transaction in which he was engaged, profit may have -come to his principal. The trial court, -as- evidenced ¡by the findings quoted- Iby -my colleagues, seems to have been of the opinion (in which opinion my colleagues seem- to concur) that the. .fact that the .-principals relied in part upon information other than that received from, their -agent, and, so relying, acted 'in ¡part, at least, upon theii: own- judgment, affects their right of -recovery. In such a m-o-nstrous proposition- I cannot concur. Carried to its logi-c-al result, it would mean that, no matter how -unfaithful he was to- his -trust, an agent woul-d1 be entitled to -compensation whenever his principal acted-, relying in part, or even in whole, upon inofrm-ation gained from- other sources. That the erroneous theory upon w-hi-ch thie cause was tried is still maintained hy respondent’s is evidenced iby their brief. They say:
“-Can- -there by any -doubt, in the face of the above evidence, that Stanton wen-t there to personally examine and investigate the De Witt fends, and1 did not rely or intend to rely -on -anybody’s judgment -except his own?”
“Assuming -for sake of argument that, as appellants contend, Randal-l in this 'case practiced fraud on appellants, yet under the above -testimony no -court or -person could' say that the plaintiff relied upon it.”
“Appellants -charge fraud, and seek to recover money -claimed to 'have/been -obtained from, -them -by such fraud. -Su-ch -evidence of the actual value -of appellants’ land is very material in- tending to show that there is actual gain to them1 instead of loss'.”
I am not unmindful -of the fa-ot that -among the findings of the trial court there are certain ones which, if .standing alone, would support such court’s conclusion and judgment. But when a -cause has been tried upon an entirely wrong theory under which a large amount -of immaterial, irrelevant, and incompetent evidence has been improperly received and immaterial facts- treated as o-f controlling importance by the trial court, a new: -trial -should be ■had to the end that due -weight be given to that which is material, and the immaterial rejected.